Citation Nr: 1012807	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  98-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
bilateral knees and hips, to include arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied 
entitlement to service connection for arthritis.  

In February 2003, the Board denied the claim for entitlement 
to service connection for arthritis.  The Veteran appealed 
this denial to the Court of Appeals for Veterans Claims 
(Court).   In June 2003, the Court granted a Joint Motion 
for Remand filed by the parties, which requested that the 
February 2003 Board decision be vacated and remanded.  The 
appeal was returned to the Board where it was remanded in 
December 2003 for additional development and later denied in 
August 2004.  The Veteran again appealed the August 2004 
denial of the claim to the Court where it was vacated and 
remanded in a January 2006 memorandum decision.  The case 
was returned to the Board and remanded for further 
evidentiary development in August 2006 and April 2009.    

The issue on appeal was previously characterized as 
entitlement to service connection for arthritis.  The Court 
has recently held, in February 2009, in the context of 
claims for service connection for psychiatric disabilities, 
that a claim for service connection is essentially a claim 
for symptoms regardless of how those symptoms are diagnosed 
or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In light of Clemons, the Board has recharacterized the issue 
in the instant appeal as a claim for service connection for 
a disability of the bilateral knees and hips to include 
arthritis.


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the bilateral 
knees and hips. 

2.  A chronic disability of the bilateral knees and hips, 
including arthralgia and a chronic strain, was first 
manifested years after service and is not etiologically 
related to any injury, illness, or disease incurred during 
active duty.  


CONCLUSION OF LAW

A chronic disability of the bilateral knees and hips, 
including arthritis, arthralgia, and a chronic strain, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted 
for a disability of the bilateral knees and hips, to include 
arthritis, as it was incurred as a result of active duty 
service.  The Veteran has reported that he began to 
experience hip and knee pain during service after he 
received a shell fragment wound to the left calf and that 
his pain has continued since that time. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Initially, the Board finds that the preponderance of the 
evidence does not establish that the Veteran has arthritis 
of the bilateral knees or hips.  The record contains only 
one medical finding of arthritis dating from October 1998, a 
private X-ray report stated that views of the left tibia and 
fibula showed fairly mild osteoarthritic changes at the 
knee.  An X-ray of the sacroiliac joints conducted at the 
same time was interpreted as showing symmetrical bilateral 
sacroiliac arthropathy, and an x-ray of the pelvis was 
interpreted as showing a pattern suggestive of 
osteoarthritic changes involving the sacroiliac joints and 
hips.  

Although the Veteran's private physician interpreted the 
October 1998 X-ray as showing mild osteoarthritis of the 
left knee, other X-rays dated throughout the claims period 
have not established the presence of arthritis in the knees 
or hips.  An X-ray of the Veteran's pelvis in August 1982, 
taken in response to his reports of left hip pain, was 
negative for bony abnormalities, and X-rays of the Veteran's 
knees and/or hips performed in conjunction with VA 
examinations in February 1999, February 2004, and May 2009 
were all negative for evidence of arthritis.  None of the VA 
examiners who have examined the Veteran and reviewed all his 
radiologic studies have diagnosed arthritis and the May 2009 
VA examiner specifically found that the Veteran's X-rays 
contained no sign of arthritis.  

The Board finds that the opinion of the May 2009 VA examiner 
and the multiple negative X-ray reports dated throughout the 
claims period outweigh the single finding of mild 
osteoarthritic changes in the October 1998 private X-ray 
report.  The Board has considered the statements of the 
Veteran that he currently has arthritis, but his opinion as 
to the cause of his knee and hip pain cannot be accepted as 
competent evidence of a diagnosis of arthritis.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 
2006); see also Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(where the determinative issue is one of diagnosis or 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991). 

The weight of the evidence is therefore against a finding of 
arthritis in the Veteran's bilateral knees and hips and 
service connection is not warranted for this disability. 

Although the record does not establish that the Veteran has 
arthritis of the knees and hips, he has been diagnosed with 
other chronic disabilities of these joints during the claims 
period.  Upon VA examination in February 2004, the Veteran 
was diagnosed with arthralgia of the left hip and left knee.  
Similarly, a VA physician in December 2008 diagnosed 
arthralgia/arthrosis of both knees and hips and the May 2009 
VA examiner diagnosed bilateral knee and hip strains.  The 
record therefore clearly establishes the presence of a 
current chronic disability with respect to the bilateral 
knees and hips and the first element necessary for service 
connection is established.  

Service treatment records are negative for evidence of a 
chronic knee or hip disability.  In addition, the only 
abnormalities of the lower extremities noted during the 
April 1968 separation examination were a scar and muscle 
defect of the left leg.  Although no injuries or complaints 
specific to the knees or hips were noted during service, 
treatment records do document that the Veteran incurred a 
shrapnel injury to the left leg in June 1967 with a 
resulting infection.  Accordingly, the Board finds that the 
second element necessary for service connection-an in-
service injury-is demonstrated.

With respect to the third element of service connection, a 
link between the current disability and in-service injury, 
the Veteran has reported a continuity of symptomatology.  
The history he has provided is to the effect that he began 
to experience knee and hip pain during service following his 
shell fragment wound that has continued to the present day.  
The Veteran is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify 
to pain and visible flatness of his feet); Espiritu, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  However, the Board must also determine 
whether the Veteran's lay statements are credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The credibility of the Veteran's reports of a continuity of 
symptoms is reduced by the absence of complaints of knee or 
hip pain during service and the inconsistent history of 
symptoms he has provided for the purposes of clinical 
treatment in comparison to his claim for compensation.  In 
addition, there are no medical findings of a chronic hip or 
knee disability until October 1998, 30 years after the 
Veteran's separation from active duty service.  During a VA 
examination in September 1968, the Veteran complained of 
occasional left hip soreness and falling and stated that his 
symptoms had begun only one month prior.  Although the 
purpose of the September 1968 VA examination was to 
determine the presence of any residual disability resulting 
from his in-service shrapnel wound, the Veteran did not 
provide a history of hip pain dating back to service.  In 
addition, upon physical examination, no findings related to 
the knees or hips were noted and no disability related to 
these joints was diagnosed.  

The Board also notes that aside from the single complaint of 
left hip soreness documented in September 1968, there is no 
other objective evidence of a knee or hip disability until 
July 1982 when a VA treatment record notes that the Veteran 
reported falling on his left hip and wrist.  As noted above, 
x-rays of the pelvis at that time were negative for hip 
abnormalities; also, while hip tenderness was noted, no 
diagnosis of a chronic hip condition was made.  Again, the 
Veteran did not report a history of hip pain dating to 
service; instead, he only reported injuring his hip in a 
fall. 

The Veteran was also provided another VA examination in 
April 1998 in response to an increased rating claim for 
residuals of his shell fragment wound.  During the 
examination, he did not complain of any knee or hip pain and 
did not provide a history of such pain related to his injury 
during service.  In fact, the Veteran denied having any 
other injuries associated with his shrapnel wound.  


The Veteran's contemporaneous reports of symptoms have 
therefore been inconsistent with his later description of 
continuity of symptomatology.  The Board finds that the 
history provided by the Veteran in connection with clinical 
treatment is more credible than that provided for 
compensation purposes decades later.  

The competent medical evidence of record also does not 
establish the presence of a nexus between the Veteran's 
current bilateral knee and hip disability and his active 
duty service.  Weighing against the claim are medical 
opinions issued by VA physicians in December 2008 and May 
2009.  The May 2009 physician, who physically examined the 
Veteran and reviewed the complete claims folder, concluded 
that it was less likely as not that any currently present 
knee and hip disabilities were caused by or resulted from 
the Veteran's in-service leg condition.  The examiner 
further noted that there was no evidence of any injury to 
the hip or leg during service, and no findings of a chronic 
knee or hip disability in the Veteran's VA records.  
Similarly, in December 2008, a VA physician who reviewed the 
claims folder also found that the Veteran's arthralgias and 
arthrosis of the knees and hips was less likely as not 
caused by or a result of his leg injury during service.  

In support of his claim, the Veteran has submitted records 
of private medical examinations conducted in October 1998.  
During these examinations, the Veteran reported that his 
left leg had been lacerated during service due to an 
explosive device and he had subsequently developed aching in 
his knee.  The Veteran also reported a 30 year history of 
hip pain.  Although the Veteran contends that this evidence 
establishes the presence of a link between his current 
disability and service, the Board notes that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Veteran's private 
physicians did not provide a medical opinion addressing the 
etiology of his disability, but merely recorded the 
Veteran's own reported history.  Therefore, the October 1998 
private examination reports do not provide competent 
evidence of a nexus between the Veteran's disability and 
service, and are outweighed by the more probative and fully 
articulated and reasoned opinions of the VA examiners.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion). 

In sum, the medical evidence of record does not establish 
the presence of arthritis affecting the bilateral knees and 
hips.  While other chronic disabilities of the knee and hips 
have been diagnosed, the first evidence establishing their 
presence was many years after the Veteran's separation from 
active duty service.  In addition, the weight of the medical 
evidence is against a finding that the Veteran's chronic 
bilateral knee and hip condition is related to his active 
duty service.  The Board has considered the Veteran's 
reported continuity of symptomatology, but finds that the 
credibility of such statements is reduced based on the 
inconsistent history provided by the Veteran throughout the 
claims period.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in May 2002 
and August 2006 letters.  The Veteran also received notice 
regarding the disability-rating and effective-date elements 
of the claim in August 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 


VCAA notice should be given before an initial AOJ decision 
is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-
120.  The current appeal originates from a rating decision 
that was decided and appealed prior to the enactment of the 
current            § 5103(a) requirements in 2000.  In 
Pelegrini, the Court acknowledged that where, as here, the § 
5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini II, 18 
Vet. App. at 120.  As noted above, the Veteran was provided 
with a notice letters in May 2002 and August 2006 that met 
the requirements of VCAA.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled." 
Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records, records of VA 
treatment, and private medical records.  

The duty to assist also requires that VA provide a proper 
examination and medical opinion to the Veteran in certain 
circumstances.  In a January 2006 memorandum decision, the 
Court found that the Veteran's February 2004 VA examination 
was not adequate as it did not comply with the remand 
instructions issued by the Board in December 2003 and did 
not include a medical opinion addressing the etiology of the 
Veteran's claimed disability.  An addendum medical opinion 
was procured in December 2008 and another VA examination was 
provided to the Veteran in May 2009.  The May 2009 VA 
examination report included a well-articulated and fully 
reasoned medical opinion regarding the etiology of the 
Veteran's disability which was rendered following a physical 
examination of the Veteran and review of the complete claims 
folder.  Therefore, the Board finds that the May 2009 VA 
examination is adequate for rating purposes and complies 
with VA's duty to assist with respect to providing a VA 
examination and medical opinion.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a disability of the 
bilateral knees and hips, to include arthritis, is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


